NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RYAN COVEMAKER, DOC #S05952,     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-2637
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for
Manatee County; Charles Sniffen,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.